PER CURIAM.
Petitioner is granted a belated appeal of the October 25, 2012, judgments and sentences in Clay County Circuit Court case *1136numbers 2011-CF-001948, 2012-CF-001873 and 2012-CF-001874. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. See Fla. R.App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
VAN NORTWICK, THOMAS, and ROBERTS, JJ., concur.